Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT is dated and effective on the 20th day of October, 2011.

BETWEEN:

US HIGHLAND, INC. with an address at
1241 South Harvard
Tulsa, OK 74112

(the "Company")

AND:

Adrian Lee with an address at
_________________________________ 

(the "Contractor")

WHEREAS:

A.                              The Company desires to retain the Contractor to
provide the Company with the services as a member of the Board of Directors (the
"Services") in regards to the Company's management and operations;

B.                              The Contractor has agreed to provide the
Services to the Company on the terms and conditions of this Agreement.

                        NOW THEREFORE THIS AGREEMENT WITNESSES that in
consideration of the mutual covenants and promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by each, the parties hereto agree as follows:


ARTICLE 1
APPOINTMENT AND AUTHORITY OF CONTRACTOR


1.1                                      APPOINTMENT OF CONTRACTOR.  THE COMPANY
HEREBY APPOINTS THE CONTRACTOR TO PERFORM THE SERVICES FOR THE BENEFIT OF THE
COMPANY AS HEREINAFTER SET FORTH, AND THE COMPANY HEREBY AUTHORIZES THE
CONTRACTOR TO EXERCISE SUCH POWERS AS PROVIDED UNDER THIS AGREEMENT.  THE
CONTRACTOR ACCEPTS SUCH APPOINTMENT ON THE TERMS AND CONDITIONS HEREIN SET
FORTH. 


1.2                                      PERFORMANCE OF SERVICES.  THE SERVICES
HEREUNDER HAVE BEEN AND SHALL CONTINUE TO BE PROVIDED ON THE BASIS OF THE
FOLLOWING TERMS AND CONDITIONS:


(A)                THE CONTRACTOR SHALL REPORT DIRECTLY TO THE BOARD OF
DIRECTORS OF THE COMPANY;


 

--------------------------------------------------------------------------------

 



2


(B)               THE CONTRACTOR SHALL FAITHFULLY, HONESTLY AND DILIGENTLY SERVE
THE COMPANY AND COOPERATE WITH THE COMPANY AND UTILIZE MAXIMUM PROFESSIONAL
SKILL AND CARE TO ENSURE THAT ALL SERVICES RENDERED HEREUNDER, INCLUDING THE
SERVICES, ARE TO THE SATISFACTION OF THE COMPANY, ACTING REASONABLY, AND THE
CONTRACTOR SHALL PROVIDE ANY OTHER SERVICES NOT SPECIFICALLY MENTIONED HEREIN,
BUT WHICH BY REASON OF THE CONTRACTOR'S CAPABILITY THE CONTRACTOR KNOWS OR OUGHT
TO KNOW TO BE NECESSARY TO ENSURE THAT THE BEST INTERESTS OF THE COMPANY ARE
MAINTAINED; AND


(C)                THE COMPANY SHALL REPORT THE RESULTS OF THE CONTRACTOR'S
DUTIES HEREUNDER AS MAY BE REQUESTED BY THE COMPANY FROM TIME TO TIME.


1.3                                      AUTHORITY OF CONTRACTOR.  THE
CONTRACTOR SHALL HAVE NO RIGHT OR AUTHORITY, EXPRESS OR IMPLIED, TO COMMIT OR
OTHERWISE OBLIGATE THE COMPANY IN ANY MANNER WHATSOEVER EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED HEREIN OR SPECIFICALLY AUTHORIZED IN WRITING BY THE
COMPANY.


1.4                                      INDEPENDENT CONTRACTOR.  IN PERFORMING
THE SERVICES, THE CONTRACTOR SHALL BE AN INDEPENDENT CONTRACTOR AND NOT AN
EMPLOYEE OR AGENT OF THE COMPANY, EXCEPT THAT THE CONTRACTOR SHALL BE THE AGENT
OF THE COMPANY SOLELY IN CIRCUMSTANCES WHERE THE CONTRACTOR MUST BE THE AGENT TO
CARRY OUT ITS OBLIGATIONS AS SET FORTH IN THIS AGREEMENT.  NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO REQUIRE THE CONTRACTOR TO PROVIDE THE SERVICES
EXCLUSIVELY TO THE COMPANY AND THE CONTRACTOR HEREBY ACKNOWLEDGES THAT THE
COMPANY IS NOT REQUIRED AND SHALL NOT BE REQUIRED TO MAKE ANY REMITTANCES AND
PAYMENTS REQUIRED OF EMPLOYERS BY STATUTE ON THE CONTRACTOR'S BEHALF AND THE
CONTRACTOR OR ANY OF ITS AGENTS SHALL NOT BE ENTITLED TO THE FRINGE BENEFITS
PROVIDED BY THE COMPANY TO ITS EMPLOYEES.


ARTICLE 2
CONTRACTOR'S AGREEMENTS


2.1                                      EXPENSE STATEMENTS.  THE CONTRACTOR MAY
INCUR EXPENSES IN THE NAME OF THE COMPANY AS AGREED IN ADVANCE IN WRITING BY THE
COMPANY, PROVIDED THAT SUCH EXPENSES RELATE SOLELY TO THE CARRYING OUT OF THE
SERVICES.  THE CONTRACTOR WILL IMMEDIATELY FORWARD ALL INVOICES FOR EXPENSES
INCURRED ON BEHALF OF AND IN THE NAME OF THE COMPANY AND THE COMPANY AGREES TO
PAY SAID INVOICES DIRECTLY ON A TIMELY BASIS.  THE CONTRACTOR AGREES TO OBTAIN
APPROVAL FROM THE COMPANY IN WRITING FOR ANY INDIVIDUAL EXPENSE OF $1,500 OR
GREATER OR ANY AGGREGATE EXPENSE IN EXCESS OF $5,000 INCURRED IN ANY GIVEN MONTH
BY THE CONTRACTOR IN CONNECTION WITH THE CARRYING OUT OF THE SERVICES.


2.2                                      REGULATORY COMPLIANCE.  THE CONTRACTOR
AGREES TO COMPLY WITH ALL APPLICABLE SECURITIES LEGISLATION AND REGULATORY
POLICIES IN RELATION TO PROVIDING THE SERVICES, INCLUDING BUT NOT LIMITED TO
UNITED STATES SECURITIES LAWS (IN PARTICULAR, REGULATION FD) AND THE POLICIES OF
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


2.3                                      PROHIBITION AGAINST INSIDER TRADING. 
THE CONTRACTOR HEREBY ACKNOWLEDGES THAT THE CONTRACTOR IS AWARE, AND FURTHER
AGREES  THAT THE CONTRACTOR WILL ADVISE THOSE OF ITS DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS WHO MAY HAVE ACCESS TO CONFIDENTIAL INFORMATION, THAT
UNITED STATES SECURITIES LAWS PROHIBIT ANY PERSON WHO HAS MATERIAL, NON-PUBLIC
INFORMATION ABOUT A COMPANY FROM  PURCHASING OR SELLING SECURITIES OF SUCH A
COMPANY OR FROM COMMUNICATING SUCH INFORMATION TO ANY OTHER PERSON UNDER
CIRCUMSTANCES IN WHICH IT IS REASONABLY FORESEEABLE THAT SUCH PERSON IS LIKELY
TO PURCHASE OR SELL SUCH SECURITIES.


 

--------------------------------------------------------------------------------

 



3


ARTICLE 3
COMPANY'S AGREEMENTS


3.1                                      COMPENSATION SHARES.  THE COMPENSATION
FOR AGREEING TO ENTER INTO THIS AGREEMENT AND PROVIDE THE SERVICES TO BE
RENDERED BY THE CONTRACTOR PURSUANT TO THIS AGREEMENT SHALL BE PAYABLE IN
200,000 SHARES (LUMP SUM) OF THE COMPANY'S COMMON STOCK ISSUABLE IMMEDIATELY
UPON SIGNING (THE "COMPENSATION SHARES") FOR THE TERM AND $ 2,250 USD PER MONTH.


3.2                                      CLAWBACK OF UNPAID COMPENSATION
SHARES.  THE CONTRACTOR ACKNOWLEDGES AND AGREES THAT ANY ASSESSABLE COMPENSATION
SHARES WILL BE SUBJECT TO CANCELLATION IN THE EVENT THAT THIS AGREEMENT IS
TERMINATED FOR ANY REASON BEFORE SUCH COMPENSATION SHARES HAVE BEEN PAID FULLY
FOR BY THE PROVISION OF SERVICES, AND THAT THE COMPANY'S OBLIGATION TO ISSUE THE
BALANCE OF THE COMPENSATION SHARES WHICH HAVE NOT BEEN FULLY PAID FOR WILL
TERMINATE IMMEDIATELY UPON EARLY TERMINATION  OF THIS AGREEMENT.  IF THE
AGREEMENT IS TERMINATED PRIOR TO THE END OF THE TWO YEAR PERIOD, THE NUMBER OF
COMPENSATION SHARES THAT THE CONTRACTOR IS ENTITLED TO RECEIVE IN RESPECT OF
SUCH PERIOD SHALL BE CALCULATED BY REFERENCE TO THE FOLLOWING FORMULA:

500,000 X A
1095 

where A = the number of days of the period up to and including the date of
termination.

For greater certainty no fractional Compensation Shares will be issued but the
Contractor will be entitled to receive one whole Compensation Share if, but for
this section, the Contractor would otherwise be entitled to receive a fractional
Compensation Share.


3.3                                      VOTING OF COMPENSATION SHARES.  THE
CONTRACTOR COVENANTS AND AGREES THAT, WITH RESPECT TO THE COMPENSATION SHARES
THAT IT RECEIVES, IT SHALL, AT ALL TIMES THAT IT IS THE BENEFICIAL OWNER OF SUCH
SHARES, VOTE SUCH SHARES ON ALL MATTERS COMING BEFORE IT AS A STOCKHOLDER OF THE
COMPANY IN THE SAME MANNER AS THE MAJORITY OF THE BOARD OF DIRECTORS OF THE
COMPANY SHALL RECOMMEND.


3.4                                      INFORMATION.  SUBJECT TO THE TERMS OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ARTICLE 5 HEREOF, AND PROVIDED THAT
THE CONTRACTOR AGREES THAT IT WILL NOT DISCLOSE ANY MATERIAL NON-PUBLIC
INFORMATION TO ANY PERSON OR ENTITY, THE COMPANY SHALL MAKE AVAILABLE TO THE
CONTRACTOR SUCH INFORMATION AND DATA AND SHALL PERMIT THE CONTRACTOR TO HAVE
ACCESS TO SUCH DOCUMENTS AS ARE REASONABLY NECESSARY TO ENABLE IT TO PERFORM THE
SERVICES UNDER THIS AGREEMENT.  THE COMPANY ALSO AGREES THAT IT WILL ACT
REASONABLY AND PROMPTLY IN REVIEWING MATERIALS SUBMITTED TO IT FROM TIME TO TIME
BY THE CONTRACTOR AND INFORM THE CONTRACTOR OF ANY MATERIAL INACCURACIES OR
OMISSIONS IN SUCH MATERIALS.

3.6.                                    Cash Compensation.  Contractor shall
also be paid $2,250 USD on the first day of each of the 36 months of the Term
period as a consulting fee, plus reimbursement of expenses, subject to the
provisions of Section 2.1 herein.


ARTICLE 4
DURATION, TERMINATION AND DEFAULT


4.1                                      EFFECTIVE DATE.  THIS AGREEMENT SHALL
BECOME EFFECTIVE AS OF OCTOBER 20, 2011 (THE "EFFECTIVE DATE"), AND SHALL
CONTINUE TO OCTOBER 20, 2014 (THE "TERM") OR UNTIL EARLIER TERMINATED PURSUANT
TO THE TERMS OF THIS AGREEMENT.


 

--------------------------------------------------------------------------------

 



4


4.2                                      TERMINATION.  WITHOUT PREJUDICING ANY
OTHER RIGHTS THAT THE COMPANY MAY HAVE HEREUNDER OR AT LAW OR IN EQUITY, THE
COMPANY MAY  TERMINATE THIS AGREEMENT IMMEDIATELY UPON IT ELECTION TO DO SO, OR
IF IT SO ELECTS, UPON DELIVERY OF WRITTEN NOTICE TO THE CONTRACTOR IF:


(A)                THE CONTRACTOR BREACHES SECTION 2.2 OF THIS AGREEMENT;


(B)               THE CONTRACTOR BREACHES ANY OTHER MATERIAL TERM OF THIS
AGREEMENT AND SUCH BREACH IS NOT CURED TO THE REASONABLE SATISFACTION OF THE
COMPANY WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE DESCRIBING THE BREACH IN
REASONABLE DETAIL IS DELIVERED TO THE CONTRACTOR;


(C)                THE COMPANY ACTING REASONABLY DETERMINES THAT THE CONTRACTOR
HAS ACTED, IS ACTING OR IS LIKELY TO ACT IN A MANNER DETRIMENTAL TO THE COMPANY
OR HAS VIOLATED OR IS LIKELY TO VIOLATE THE CONFIDENTIALITY OF ANY INFORMATION
AS PROVIDED FOR IN THIS AGREEMENT;


(D)               THE CONTRACTOR IS UNABLE OR UNWILLING TO PERFORM THE SERVICES
UNDER THIS AGREEMENT, OR


(E)                THE CONTRACTOR COMMITS FRAUD, SERIOUS NEGLECT OR MISCONDUCT
IN THE DISCHARGE OF THE SERVICES.


4.3                                      DUTIES UPON TERMINATION.  UPON
TERMINATION OF THIS AGREEMENT FOR ANY REASON, THE CONTRACTOR SHALL UPON RECEIPT
OF ALL SUMS DUE AND OWING, PROMPTLY DELIVER THE FOLLOWING IN ACCORDANCE WITH THE
DIRECTIONS OF THE COMPANY:


(A)                A FINAL ACCOUNTING, REFLECTING THE BALANCE OF EXPENSES
INCURRED ON BEHALF OF THE COMPANY AS OF THE DATE OF TERMINATION; AND


(B)               ALL DOCUMENTS PERTAINING TO THE COMPANY OR THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO, ALL BOOKS OF ACCOUNT, CORRESPONDENCE AND CONTRACTS
IN HIS POSSESSION, PROVIDED THAT THE CONTRACTOR SHALL BE ENTITLED THEREAFTER TO
INSPECT, EXAMINE AND COPY ALL OF THE DOCUMENTS WHICH IT DELIVERS IN ACCORDANCE
WITH THIS PROVISION AT ALL REASONABLE TIMES UPON THREE (3) DAYS' NOTICE TO THE
COMPANY.


4.6.                                    COMPENSATION OF CONTRACTOR ON
TERMINATION.  UPON TERMINATION OF THIS AGREEMENT, THE CONTRACTOR SHALL BE
ENTITLED TO RECEIVE AS ITS FULL AND SOLE COMPENSATION IN DISCHARGE OF
OBLIGATIONS OF THE COMPANY TO THE CONTRACTOR UNDER THIS AGREEMENT ALL SUMS DUE
AND PAYABLE UNDER THIS AGREEMENT TO THE DATE OF TERMINATION AND THE CONTRACTOR
SHALL HAVE NO RIGHT TO RECEIVE ANY FURTHER PAYMENTS; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL HAVE THE RIGHT TO OFFSET AGAINST ANY PAYMENT OWING TO THE
CONTRACTOR UNDER THIS AGREEMENT ANY DAMAGES, LIABILITIES, COSTS OR EXPENSES
SUFFERED BY THE COMPANY BY REASON OF THE FRAUD, NEGLIGENCE OR WILFUL ACT OF THE
CONTRACTOR, TO THE EXTENT SUCH RIGHT HAS NOT BEEN WAIVED BY THE COMPANY.


ARTICLE 5
CONFIDENTIALITY AND NON-COMPETITION


5.1                                      MAINTENANCE OF CONFIDENTIAL
INFORMATION.  THE CONTRACTOR ACKNOWLEDGES THAT IN THE COURSE OF ITS APPOINTMENT
HEREUNDER THE CONTRACTOR WILL, EITHER DIRECTLY OR INDIRECTLY, HAVE ACCESS TO AND
BE ENTRUSTED WITH INFORMATION (WHETHER ORAL, WRITTEN OR BY INSPECTION) RELATING
TO THE COMPANY OR ITS RESPECTIVE AFFILIATES, ASSOCIATES OR CUSTOMERS (THE
"CONFIDENTIAL INFORMATION").  FOR THE PURPOSES OF THIS AGREEMENT, "CONFIDENTIAL
INFORMATION" INCLUDES, WITHOUT LIMITATION, ANY AND ALL DEVELOPMENTS (AS DEFINED
HEREIN), TRADE SECRETS, INVENTIONS, INNOVATIONS, TECHNIQUES, PROCESSES,
FORMULAS, DRAWINGS, DESIGNS, PRODUCTS, SYSTEMS, CREATIONS, IMPROVEMENTS,
DOCUMENTATION, DATA, SPECIFICATIONS, TECHNICAL REPORTS,


--------------------------------------------------------------------------------

 

5


CUSTOMER LISTS, SUPPLIER LISTS, DISTRIBUTOR LISTS, DISTRIBUTION CHANNELS AND
METHODS, RETAILER LISTS, RESELLER LISTS, EMPLOYEE INFORMATION, FINANCIAL
INFORMATION, SALES OR MARKETING PLANS, COMPETITIVE ANALYSIS REPORTS AND ANY
OTHER THING OR INFORMATION WHATSOEVER, WHETHER COPYRIGHTABLE OR UNCOPYRIGHTABLE
OR PATENTABLE OR UNPATENTABLE.  THE CONTRACTOR ACKNOWLEDGES THAT THE
CONFIDENTIAL INFORMATION CONSTITUTES A PROPRIETARY RIGHT, WHICH THE COMPANY IS
ENTITLED TO PROTECT.  ACCORDINGLY THE CONTRACTOR COVENANTS AND AGREES THAT
DURING THE TERM AND THEREAFTER UNTIL SUCH TIME AS ALL THE CONFIDENTIAL
INFORMATION BECOMES PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE THROUGH NO
ACTION OR INACTION OF THE CONTRACTOR, THE CONTRACTOR WILL KEEP IN STRICT
CONFIDENCE THE CONFIDENTIAL INFORMATION AND SHALL NOT, WITHOUT PRIOR WRITTEN
CONSENT OF THE COMPANY IN EACH INSTANCE, DISCLOSE, USE OR OTHERWISE DISSEMINATE
THE CONFIDENTIAL INFORMATION, DIRECTLY OR INDIRECTLY, TO ANY THIRD PARTY.


5.2                                      EXCEPTIONS. THE GENERAL PROHIBITION
CONTAINED IN SECTION 5.1 AGAINST THE UNAUTHORIZED DISCLOSURE, USE OR
DISSEMINATION OF THE  CONFIDENTIAL INFORMATION SHALL NOT APPLY IN RESPECT OF ANY
CONFIDENTIAL INFORMATION THAT:  


(A)                IS AVAILABLE TO THE PUBLIC GENERALLY IN THE FORM DISCLOSED;


(B)               BECOMES PART OF THE PUBLIC DOMAIN THROUGH NO FAULT OF THE
CONTRACTOR;


(C)                IS ALREADY IN THE LAWFUL POSSESSION OF THE CONTRACTOR AT THE
TIME OF RECEIPT OF THE CONFIDENTIAL INFORMATION; OR


(D)               IS COMPELLED BY APPLICABLE LAW TO BE DISCLOSED, PROVIDED THAT
THE CONTRACTOR GIVES THE COMPANY PROMPT WRITTEN NOTICE OF SUCH REQUIREMENT PRIOR
TO SUCH DISCLOSURE AND PROVIDES ASSISTANCE IN OBTAINING AN ORDER PROTECTING THE
CONFIDENTIAL INFORMATION FROM PUBLIC DISCLOSURE.


5.3                                      DEVELOPMENTS.  ANY INFORMATION, DATA,
WORK PRODUCT OR ANY OTHER THING OR DOCUMENTATION WHATSOEVER WHICH THE
CONTRACTOR, EITHER BY ITSELF OR IN CONJUNCTION WITH ANY THIRD PARTY, CONCEIVES,
MAKES, DEVELOPS, ACQUIRES OR ACQUIRES KNOWLEDGE OF DURING THE CONTRACTOR'S
APPOINTMENT WITH THE COMPANY OR WHICH THE CONTRACTOR, EITHER BY ITSELF OR IN
CONJUNCTION WITH ANY THIRD PARTY, SHALL CONCEIVE, MAKE, DEVELOP, ACQUIRE OR
ACQUIRE KNOWLEDGE OF (COLLECTIVELY THE "DEVELOPMENTS") DURING THE TERM OR AT ANY
TIME THEREAFTER DURING WHICH THE CONTRACTOR IS ENGAGED BY THE COMPANY THAT IS
RELATED TO THE BUSINESS OF MINING PROPERTY ACQUISITION AND EXPLORATION SHALL
AUTOMATICALLY FORM PART OF THE CONFIDENTIAL INFORMATION AND SHALL BECOME AND
REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY.  ACCORDINGLY, THE
CONTRACTOR DOES HEREBY IRREVOCABLY, EXCLUSIVELY AND ABSOLUTELY ASSIGN, TRANSFER
AND CONVEY TO THE COMPANY IN PERPETUITY ALL WORLDWIDE RIGHT, TITLE AND INTEREST
IN AND TO ANY AND ALL DEVELOPMENTS AND OTHER RIGHTS OF WHATSOEVER NATURE AND
KIND IN OR ARISING FROM OR PERTAINING TO ALL SUCH DEVELOPMENTS CREATED OR
PRODUCED BY THE CONTRACTOR DURING THE COURSE OF PERFORMING THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO EFFECT ANY REGISTRATION IN THE WORLD
TO PROTECT THE FOREGOING RIGHTS.  THE COMPANY SHALL HAVE THE SOLE, ABSOLUTE AND
UNLIMITED RIGHT THROUGHOUT THE WORLD, THEREFORE, TO PROTECT THE DEVELOPMENTS BY
PATENT, COPYRIGHT, INDUSTRIAL DESIGN, TRADEMARK OR OTHERWISE AND TO MAKE, HAVE
MADE, USE, RECONSTRUCT, REPAIR, MODIFY, REPRODUCE, PUBLISH, DISTRIBUTE AND SELL
THE DEVELOPMENTS, IN WHOLE OR IN PART, OR COMBINE THE DEVELOPMENTS WITH ANY
OTHER MATTER, OR NOT USE THE DEVELOPMENTS AT ALL, AS THE COMPANY SEES FIT.


5.4                                      PROTECTION OF DEVELOPMENTS.  THE
CONTRACTOR DOES HEREBY AGREE THAT, BOTH BEFORE AND AFTER THE TERMINATION OF THIS
AGREEMENT, THE CONTRACTOR SHALL PERFORM SUCH FURTHER ACTS AND EXECUTE AND
DELIVER SUCH FURTHER INSTRUMENTS, WRITINGS, DOCUMENTS AND ASSURANCES (INCLUDING,
WITHOUT LIMITATION, SPECIFIC ASSIGNMENTS AND OTHER DOCUMENTATION WHICH MAY BE
REQUIRED ANYWHERE IN THE WORLD TO REGISTER EVIDENCE OF OWNERSHIP OF THE RIGHTS
ASSIGNED PURSUANT HERETO) AS THE COMPANY SHALL REASONABLY REQUIRE IN

--------------------------------------------------------------------------------

 



6


ORDER TO GIVE FULL EFFECT TO THE TRUE INTENT AND PURPOSE OF THE ASSIGNMENT MADE
UNDER SECTION 5.3 HEREOF.  IF THE COMPANY IS FOR ANY REASON UNABLE, AFTER
REASONABLE EFFORT, TO SECURE EXECUTION BY THE CONTRACTOR ON DOCUMENTS NEEDED TO
EFFECT ANY REGISTRATION OR TO APPLY FOR OR PROSECUTE ANY RIGHT OR PROTECTION
RELATING TO THE DEVELOPMENTS, THE CONTRACTOR HEREBY DESIGNATES AND APPOINTS THE
COMPANY AND ITS DULY AUTHORIZED OFFICERS AND AGENTS AS THE CONTRACTOR'S AGENT
AND ATTORNEY TO ACT FOR AND IN THE CONTRACTOR'S BEHALF AND STEAD TO EXECUTE AND
FILE ANY SUCH DOCUMENT AND DO ALL OTHER LAWFULLY PERMITTED ACTS NECESSARY OR
ADVISABLE IN THE OPINION OF THE COMPANY TO EFFECT SUCH REGISTRATION OR TO APPLY
FOR OR PROSECUTE SUCH RIGHT OR PROTECTION, WITH THE SAME LEGAL FORCE AND EFFECT
AS IF EXECUTED BY THE CONTRACTOR.


5.5                                      REMEDIES.  THE PARTIES TO THIS
AGREEMENT RECOGNIZE THAT ANY VIOLATION OR THREATENED VIOLATION BY THE CONTRACTOR
OF ANY OF THE PROVISIONS CONTAINED IN THIS ARTICLE 5 WILL RESULT IN IMMEDIATE
AND IRREPARABLE DAMAGE TO THE COMPANY  AND THAT THE COMPANY COULD NOT ADEQUATELY
BE COMPENSATED FOR SUCH DAMAGE BY MONETARY AWARD ALONE.  ACCORDINGLY, THE
CONTRACTOR AGREES THAT IN THE EVENT OF ANY SUCH VIOLATION OR THREATENED
VIOLATION, THE COMPANY SHALL, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO THE
COMPANY AT LAW OR IN EQUITY, BE ENTITLED AS A MATTER OF RIGHT TO APPLY TO SUCH
RELIEF BY WAY OF RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION AND TO
SUCH OTHER RELIEF AS ANY COURT OF COMPETENT JURISDICTION MAY DEEM JUST AND
PROPER.


5.6                                      REASONABLE RESTRICTIONS.  THE
CONTRACTOR AGREES THAT ALL RESTRICTIONS IN THIS ARTICLE 5 ARE REASONABLE AND
VALID, AND ALL DEFENSES  TO THE STRICT ENFORCEMENT THEREOF BY THE COMPANY ARE
HEREBY WAIVED BY THE CONTRACTOR.


ARTICLE 6
DEVOTION TO CONTRACT


6.1                                      DEVOTION TO CONTRACT.  DURING THE TERM
OF THIS AGREEMENT, THE CONTRACTOR SHALL DEVOTE SUFFICIENT TIME, ATTENTION, AND
ABILITY TO THE BUSINESS OF THE COMPANY, AND TO ANY ASSOCIATED COMPANY, AS IS
REASONABLY NECESSARY FOR THE PROPER PERFORMANCE OF THE SERVICES PURSUANT TO THIS
AGREEMENT.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE THE CONTRACTOR
TO DEVOTE ITS EXCLUSIVE TIME, ATTENTION AND ABILITY TO THE BUSINESS OF THE
COMPANY.  DURING THE TERM OF THIS AGREEMENT, THE CONTRACTOR SHALL, AND SHALL
CAUSE EACH OF ITS AGENTS ASSIGNED TO PERFORMANCE OF THE SERVICES ON BEHALF OF
THE CONTRACTOR, TO:


(A)                AT ALL TIMES PERFORM THE SERVICES FAITHFULLY, DILIGENTLY, TO
THE BEST OF ITS ABILITIES AND IN THE BEST INTERESTS OF THE COMPANY;


(B)               DEVOTE SUCH OF ITS TIME, LABOUR AND ATTENTION TO THE BUSINESS
OF THE COMPANY AS IS NECESSARY FOR THE PROPER PERFORMANCE OF THE SERVICES
HEREUNDER; AND


(C)                REFRAIN FROM ACTING IN ANY MANNER CONTRARY TO THE BEST
INTERESTS OF THE COMPANY OR CONTRARY TO THE DUTIES OF THE CONTRACTOR AS
CONTEMPLATED HEREIN.


6.2                                      OTHER ACTIVITIES.  THE CONTRACTOR SHALL
NOT BE PRECLUDED FROM ACTING IN A FUNCTION SIMILAR TO THAT CONTEMPLATED UNDER
THIS AGREEMENT FOR ANY OTHER PERSON, FIRM OR COMPANY.


ARTICLE 7
PRIVATE PLACEMENT OF COMPENSATION SHARES


7.1                                      DOCUMENTS REQUIRED FROM CONTRACTOR. 
THE CONTRACTOR  SHALL COMPLETE, SIGN AND RETURN TO THE COMPANY AS SOON AS
POSSIBLE, ON REQUEST BY THE COMPANY, SUCH ADDITIONAL DOCUMENTS, NOTICES AND
UNDERTAKINGS AS MAY BE REQUIRED BY REGULATORY AUTHORITIES AND APPLICABLE LAW.

--------------------------------------------------------------------------------

 



7


7.2                                      ACKNOWLEDGEMENTS OF CONTRACTOR  THE
CONTRACTOR  ACKNOWLEDGES AND AGREES THAT:


(A)                THE CONTRACTOR AGREES AND ACKNOWLEDGES THAT NONE OF THE
COMPENSATION SHARES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
UNDER ANY STATE SECURITIES OR "BLUE SKY" LAWS OF ANY STATE OF THE UNITED STATES,
AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS THAT TERM IS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT OF 1933), EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  HOWEVER,
THE PARTIES ACKNOWLEDGE THAT THE COMPANY SHALL REGISTER THE COMPENSATION SHARES
WITHIN ONE YEAR FROM THE DATE OF THIS AGREEMENT;


(B)               THE CONTRACTOR HAS NOT ACQUIRED THE COMPENSATION SHARES AS A
RESULT OF, AND WILL NOT ITSELF ENGAGE IN, ANY "DIRECTED SELLING EFFORTS" (AS
DEFINED IN REGULATION S UNDER THE 1933 ACT) IN THE UNITED STATES IN RESPECT OF
ANY OF THE SECURITIES WHICH WOULD INCLUDE ANY ACTIVITIES UNDERTAKEN FOR THE
PURPOSE OF, OR THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF,
CONDITIONING THE MARKET IN THE UNITED STATES FOR THE RESALE OF ANY OF THE
COMPENSATION SHARES; PROVIDED, HOWEVER, THAT THE CONTRACTOR MAY SELL OR
OTHERWISE DISPOSE OF ANY OF THE COMPENSATION SHARES PURSUANT TO REGISTRATION
THEREOF UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNDER AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS;


(C)                THE COMPENSATION SHARES WILL BE SUBJECT IN THE UNITED STATES
TO A HOLD PERIOD FROM THE DATE OF ISSUANCE OF THE COMPENSATION SHARES UNLESS
SUCH COMPENSATION SHARES ARE REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION ("SEC");


(D)               THE DECISION TO EXECUTE THIS AGREEMENT AND PURCHASE THE
COMPENSATION SHARES AGREED TO BE PURCHASED HEREUNDER HAS NOT BEEN BASED UPON ANY
ORAL OR WRITTEN REPRESENTATION AS TO FACT OR OTHERWISE MADE BY OR ON BEHALF OF
THE COMPANY OTHER THAN THOSE MADE BY THE COMPANY IN THE INFORMATION THE COMPANY
HAS FILED WITH THE SEC;


(E)                IT WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY AND, WHERE
APPLICABLE, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND
SHAREHOLDERS FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND
EXPENSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL FEES, COSTS AND
EXPENSES WHATSOEVER REASONABLY INCURRED IN INVESTIGATING, PREPARING OR DEFENDING
AGAINST ANY CLAIM, LAWSUIT, ADMINISTRATIVE PROCEEDING OR INVESTIGATION WHETHER
COMMENCED OR THREATENED) ARISING OUT OF OR BASED UPON ANY REPRESENTATION OR
WARRANTY OF THE CONTRACTOR CONTAINED HEREIN OR IN ANY DOCUMENT FURNISHED BY THE
CONTRACTOR TO THE COMPANY IN CONNECTION HEREWITH BEING UNTRUE IN ANY MATERIAL
RESPECT OR ANY BREACH OR FAILURE BY THE CONTRACTOR TO COMPLY WITH ANY COVENANT
OR AGREEMENT MADE BY THE CONTRACTOR TO THE COMPANY IN CONNECTION THEREWITH;


(F)                THE ISSUANCE AND SALE OF THE COMPENSATION SHARES TO THE
CONTRACTOR WILL NOT BE COMPLETED IF IT WOULD BE UNLAWFUL;


 

--------------------------------------------------------------------------------

 



8


(G)                THE COMPENSATION SHARES ARE NOT LISTED ON ANY STOCK EXCHANGE
OR SUBJECT TO QUOTATION AND NO REPRESENTATION HAS BEEN MADE TO THE CONTRACTOR
THAT THE COMPENSATION SHARES WILL BECOME LISTED ON ANY OTHER STOCK EXCHANGE OR
SUBJECT TO QUOTATION ON ANY OTHER QUOTATION SYSTEM EXCEPT THAT MARKET MAKERS ARE
CURRENTLY MAKING MARKETS IN THE COMPANY'S COMMON STOCK ON THE OTC BULLETIN
BOARD;


(H)               NO SECURITIES COMMISSION OR SIMILAR REGULATORY AUTHORITY HAS
REVIEWED OR PASSED ON THE MERITS OF THE COMPENSATION SHARES;


(I)                 THERE IS NO GOVERNMENT OR OTHER INSURANCE COVERING THE
COMPENSATION SHARES;


(J)                 THERE ARE RISKS ASSOCIATED WITH AN INVESTMENT IN THE
COMPENSATION SHARES, INCLUDING THE RISK THAT THE CONTRACTOR COULD LOSE ALL OF
ITS INVESTMENT;


(K)               THE CONTRACTOR AND THE CONTRACTOR'S ADVISOR(S) HAVE HAD A
REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY
IN CONNECTION WITH THE DISTRIBUTION OF THE COMPENSATION SHARES HEREUNDER, AND TO
OBTAIN ADDITIONAL INFORMATION, TO THE EXTENT POSSESSED OR OBTAINABLE WITHOUT
UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE
INFORMATION ABOUT THE COMPANY;


(L)                 THE BOOKS AND RECORDS OF THE COMPANY WERE AVAILABLE UPON
REASONABLE NOTICE FOR INSPECTION, SUBJECT TO CERTAIN CONFIDENTIALITY
RESTRICTIONS, BY THE CONTRACTOR DURING REASONABLE BUSINESS HOURS AT ITS
PRINCIPAL PLACE OF BUSINESS, AND ALL DOCUMENTS, RECORDS AND BOOKS IN CONNECTION
WITH THE DISTRIBUTION OF THE COMPENSATION SHARES HEREUNDER HAVE BEEN MADE
AVAILABLE FOR INSPECTION BY THE CONTRACTOR, THE CONTRACTOR'S LAWYER AND/OR
ADVISOR(S);


(M)             THE COMPANY WILL REFUSE TO REGISTER ANY TRANSFER OF THE
COMPENSATION SHARES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT;


(N)               THE STATUTORY AND REGULATORY BASIS FOR THE EXEMPTION CLAIMED
FOR THE OFFER OF THE COMPENSATION SHARES, ALTHOUGH IN TECHNICAL COMPLIANCE WITH
REGULATION S, WOULD NOT BE AVAILABLE IF THE OFFERING IS PART OF A PLAN OR SCHEME
TO EVADE THE REGISTRATION PROVISIONS OF THE 1933 ACT; AND


(O)               THE CONTRACTOR HAS BEEN ADVISED TO CONSULT THE CONTRACTOR'S
OWN LEGAL, TAX AND OTHER ADVISORS WITH RESPECT TO THE MERITS AND RISKS OF AN
INVESTMENT IN THE COMPENSATION SHARES AND WITH RESPECT TO APPLICABLE RESALE
RESTRICTIONS, AND IT IS SOLELY RESPONSIBLE (AND THE COMPANY IS NOT IN ANY WAY
RESPONSIBLE) FOR COMPLIANCE WITH:

(I)                 ANY APPLICABLE LAWS OF THE JURISDICTION IN WHICH THE
CONTRACTOR IS RESIDENT IN CONNECTION WITH THE DISTRIBUTION OF THE COMPENSATION
SHARES HEREUNDER, AND

(II)               APPLICABLE RESALE RESTRICTIONS. 


7.3                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE CONTRACTOR.  THE CONTRACTOR HEREBY REPRESENTS AND WARRANTS TO
AND COVENANTS  WITH THE COMPANY (WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS
SHALL SURVIVE THE END OF THE EXPIRY OF THE TERM OR EARLY TERMINATION OF THIS
AGREEMENT) THAT:

--------------------------------------------------------------------------------

 



9


(A)                THE CONTRACTOR IS A U.S. PERSON AND IS AN "ACCREDITED
INVESTOR" AS THAT TERM IS DEFINED IN RULE 501 OF REGULATION D PROMULGATED UNDER
THE 1933 ACT;


(B)               THE CONTRACTOR IS NOT ACQUIRING THE COMPENSATION SHARES FOR
THE ACCOUNT OR BENEFIT OF, DIRECTLY OR INDIRECTLY, ANY OTHER U.S. PERSON;


(C)                THE SALE OF THE COMPENSATION SHARES TO THE CONTRACTOR AS
CONTEMPLATED IN THIS AGREEMENT COMPLIES WITH OR IS EXEMPT FROM THE APPLICABLE
SECURITIES LEGISLATION OF THE JURISDICTION OF RESIDENCE OF THE CONTRACTOR;


(D)               THE CONTRACTOR IS ACQUIRING THE COMPENSATION SHARES FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO DISTRIBUTION AND, IN PARTICULAR, IT HAS
NO INTENTION TO DISTRIBUTE EITHER DIRECTLY OR INDIRECTLY ANY OF THE COMPENSATION
SHARES IN THE UNITED STATES OR TO U.S. PERSONS;


(E)                THE CONTRACTOR IS EXECUTING THIS AGREEMENT AND IS ACQUIRING
THE COMPENSATION SHARES AS PRINCIPAL FOR THE CONTRACTOR'S OWN ACCOUNT, FOR
INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW TO, OR FOR, DISTRIBUTION OR
FRACTIONALISATION THEREOF, IN WHOLE OR IN PART, AND NO OTHER PERSON HAS A DIRECT
OR INDIRECT BENEFICIAL INTEREST IN SUCH COMPENSATION SHARES;


(F)                THE ENTERING INTO OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
ON THE PART OF THE CONTRACTOR;


(G)                THE ENTERING INTO OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED THEREBY WILL NOT RESULT IN THE VIOLATION OF ANY OF THE TERMS AND
PROVISIONS OF ANY LAW APPLICABLE TO THE CONTRACTOR, OR OF ANY AGREEMENT, WRITTEN
OR ORAL, TO WHICH THE CONTRACTOR MAY BE A PARTY OR BY WHICH THE CONTRACTOR IS OR
MAY BE BOUND;


(H)               THE CONTRACTOR HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT
AND IT CONSTITUTES A VALID AND BINDING AGREEMENT OF THE CONTRACTOR ENFORCEABLE
AGAINST THE CONTRACTOR IN ACCORDANCE WITH ITS TERMS;


(I)                 THE CONTRACTOR HAS THE REQUISITE KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE PROSPECTIVE INVESTMENT IN THE COMPENSATION SHARES AND THE COMPANY;


(J)                 THE CONTRACTOR IS NOT AN UNDERWRITER OF, OR DEALER IN, THE
COMMON SHARES OF THE COMPANY, NOR IS THE CONTRACTOR PARTICIPATING, PURSUANT TO A
CONTRACTUAL AGREEMENT OR OTHERWISE, IN THE DISTRIBUTION OF THE COMPENSATION
SHARES;


(K)               THE CONTRACTOR IS NOT AWARE OF ANY ADVERTISEMENT OF PERTAINING
TO THE COMPANY OR ANY OF THE COMPENSATION SHARES; AND


(L)                 NO PERSON HAS MADE TO THE CONTRACTOR ANY WRITTEN OR ORAL
REPRESENTATIONS:

(I)                 THAT ANY PERSON WILL RESELL OR REPURCHASE ANY OF THE
COMPENSATION SHARES;

(II)               THAT ANY PERSON WILL REFUND THE PURCHASE PRICE OF ANY OF THE
COMPENSATION SHARES;

(III)             AS TO THE FUTURE PRICE OR VALUE OF ANY OF THE COMPENSATION
SHARES; OR

(IV)             THAT ANY OF THE COMPENSATION SHARES WILL BE LISTED AND POSTED
FOR TRADING ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM OR THAT
APPLICATION HAS BEEN

--------------------------------------------------------------------------------

 



10

MADE TO LIST AND POST ANY OF THE COMPENSATION SHARES OF THE COMPANY ON ANY STOCK
EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM, EXCEPT THAT CURRENTLY CERTAIN
MARKET MAKERS MAKE MARKET IN THE COMMON SHARES OF THE COMPANY ON THE OTC
BULLETIN BOARD.


7.4                                      LEGENDING OF COMPENSATION SHARES.  THE
CONTRACTOR HEREBY ACKNOWLEDGES THAT UPON THE ISSUANCE THEREOF, AND UNTIL SUCH
TIME AS THE  SAME IS NO LONGER REQUIRED UNDER THE APPLICABLE SECURITIES LAWS AND
REGULATIONS, THE CERTIFICATES REPRESENTING ANY OF THE COMPENSATION SHARES WILL
BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM: 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.


7.5                                      THE CONTRACTOR HEREBY ACKNOWLEDGES AND
AGREES TO THE COMPANY MAKING A NOTATION ON ITS RECORDS OR GIVING INSTRUCTIONS TO
THE REGISTRAR AND TRANSFER AGENT OF THE COMPANY IN ORDER TO IMPLEMENT THE
RESTRICTIONS ON TRANSFER SET FORTH  AND DESCRIBED IN THIS AGREEMENT.


ARTICLE 8
MISCELLANEOUS


8.1                                      NOTICES.  ALL NOTICES REQUIRED OR
ALLOWED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE MADE EITHER PERSONALLY BY
DELIVERY TO OR BY FACSIMILE TRANSMISSION TO THE ADDRESS AS HEREINAFTER SET FORTH
OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED FROM TIME TO TIME BY SUCH PARTY IN
WRITING:


(A)                IN THE CASE OF THE COMPANY, TO:

US HIGHLAND, INC.

1241 South Harvard,

Tulsa, OK 74112

 

Attention:  John R. Fitzpatrick, III


(B)               AND IN THE CASE OF THE CONTRACTOR TO:

ADRIAN LEE  


8.2                                      INDEPENDENT LEGAL ADVICE.  THE
CONTRACTOR ACKNOWLEDGES THAT:


(A)                THIS AGREEMENT WAS PREPARED BY THE W.L. MACDONALD LAW
CORPORATION FOR THE COMPANY;

--------------------------------------------------------------------------------

 



11


(B)               W.L. MACDONALD LAW CORPORATION RECEIVED INSTRUCTIONS FROM THE
COMPANY AND DOES NOT REPRESENT THE CONTRACTOR;


(C)                THE CONTRACTOR HAS BEEN REQUESTED TO OBTAIN HIS OWN
INDEPENDENT LEGAL ADVICE ON THIS AGREEMENT PRIOR TO SIGNING THIS AGREEMENT;


(D)               THE CONTRACTOR HAS BEEN GIVEN ADEQUATE TIME TO OBTAIN
INDEPENDENT LEGAL ADVICE;


(E)                BY SIGNING THIS AGREEMENT, THE CONTRACTOR CONFIRMS THAT HE
FULLY UNDERSTANDS THIS AGREEMENT; AND


(F)                BY SIGNING THIS AGREEMENT WITHOUT FIRST OBTAINING INDEPENDENT
LEGAL ADVICE, THE CONTRACTOR WAIVES HIS RIGHT TO OBTAIN INDEPENDENT LEGAL
ADVICE.


8.3                                      CHANGE OF ADDRESS.  ANY PARTY MAY, FROM
TIME TO TIME, CHANGE ITS ADDRESS FOR SERVICE HEREUNDER BY WRITTEN NOTICE TO THE
OTHER PARTY IN THE MANNER AFORESAID.


8.4                                      ENTIRE AGREEMENT.  AS OF FROM THE DATE
HEREOF, ANY AND ALL PREVIOUS AGREEMENTS, WRITTEN OR ORAL BETWEEN THE PARTIES
HERETO OR ON THEIR BEHALF RELATING TO THE APPOINTMENT OF THE CONTRACTOR BY THE
COMPANY ARE NULL AND VOID.  THE PARTIES HERETO AGREE THAT THEY HAVE EXPRESSED
HEREIN THEIR ENTIRE UNDERSTANDING AND AGREEMENT CONCERNING THE SUBJECT MATTER OF
THIS AGREEMENT AND IT IS EXPRESSLY AGREED THAT NO IMPLIED COVENANT, CONDITION,
TERM OR RESERVATION OR PRIOR REPRESENTATION OR WARRANTY SHALL BE READ INTO THIS
AGREEMENT RELATING TO OR CONCERNING THE SUBJECT MATTER HEREOF OR ANY MATTER OR
OPERATION PROVIDED FOR HEREIN.


8.5                                      FURTHER ASSURANCES.  EACH PARTY HERETO
WILL PROMPTLY AND DULY EXECUTE AND DELIVER TO THE OTHER PARTY SUCH FURTHER
DOCUMENTS AND ASSURANCES AND TAKE SUCH FURTHER ACTION AS SUCH OTHER PARTY MAY
FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO MORE EFFECTIVELY CARRY OUT THE
INTENT AND PURPOSE OF THIS AGREEMENT AND TO ESTABLISH AND PROTECT THE RIGHTS AND
REMEDIES CREATED OR INTENDED TO BE CREATED HEREBY.


8.6                                      WAIVER.  NO PROVISION HEREOF SHALL BE
DEEMED WAIVED AND NO BREACH EXCUSED, UNLESS SUCH WAIVER OR CONSENT EXCUSING THE
BREACH IS MADE IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED WITH SUCH WAIVER
OR CONSENT.  A WAIVER BY A PARTY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT BE
CONSTRUED AS A WAIVER OF A FURTHER BREACH OF THE SAME PROVISION.


8.7                                      AMENDMENTS IN WRITING.  NO AMENDMENT,
MODIFICATION OR RESCISSION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS SET FORTH
IN WRITING AND SIGNED BY THE PARTIES HERETO.


8.8                                      ASSIGNMENT.  EXCEPT AS HEREIN EXPRESSLY
PROVIDED, THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE CONTRACTOR AND THE
COMPANY UNDER  THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY EITHER PARTY WITHOUT
THE WRITTEN CONSENT OF THE OTHER PARTY AND SHALL, SUBJECT TO THE FOREGOING,
ENURE TO THE BENEFIT OF AND BE BINDING UPON THE CONTRACTOR AND THE COMPANY AND
THEIR PERMITTED SUCCESSORS OR ASSIGNS.  NOTHING HEREIN EXPRESSED OR IMPLIED IS
INTENDED TO CONFER ON ANY PERSON OTHER THAN THE PARTIES HERETO ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT.


8.9                                      SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION CONTAINED IN THIS AGREEMENT SHALL BE DECLARED INVALID, ILLEGAL OR
UNENFORCEABLE BY A COURT OR OTHER LAWFUL AUTHORITY OF COMPETENT JURISDICTION,
SUCH PROVISION SHALL BE DEEMED NOT TO AFFECT OR IMPAIR THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL CONTINUE TO
HAVE FULL FORCE AND EFFECT.

--------------------------------------------------------------------------------

 



12


8.10                                  HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


8.11                                  NUMBER AND GENDER.  WHEREVER THE SINGULAR
OR MASCULINE OR NEUTER IS USED IN THIS AGREEMENT, THE SAME SHALL BE CONSTRUED AS
MEANING THE PLURAL OR FEMININE OR A BODY POLITIC OR CORPORATE AND VICE VERSA
WHERE THE CONTEXT SO REQUIRES.


8.12                                  TIME.  TIME SHALL BE OF THE ESSENCE OF
THIS AGREEMENT. IN THE EVENT THAT ANY DAY ON OR BEFORE WHICH ANY ACTION IS
REQUIRED TO BE TAKEN HEREUNDER IS NOT A BUSINESS DAY, THEN SUCH ACTION SHALL BE
REQUIRED TO BE TAKEN AT OR BEFORE THE REQUISITE TIME ON THE NEXT SUCCEEDING DAY
THAT IS A BUSINESS DAY.  FOR THE PURPOSES OF THIS AGREEMENT, "BUSINESS DAY"
MEANS A DAY WHICH IS NOT SATURDAY OR SUNDAY OR A STATUTORY HOLIDAY IN RENO,
NEVADA, U.S.A.


8.13                                  ENUREMENT.  THIS AGREEMENT IS INTENDED TO
BIND AND ENURE TO THE BENEFIT OF THE COMPANY, ITS SUCCESSORS AND ASSIGNS, AND
THE CONTRACTOR AND THE PERSONAL LEGAL REPRESENTATIVES OF THE CONTRACTOR.


8.14                                  COUNTERPARTS.  THIS AGREEMENT MAY  BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH WILL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


8.15                                  CURRENCY.  UNLESS OTHERWISE PROVIDED, ALL
DOLLAR AMOUNTS REFERRED TO IN THIS AGREEMENT ARE IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA.


8.16                                  ELECTRONIC MEANS.  DELIVERY OF AN EXECUTED
COPY OF THIS AGREEMENT BY ELECTRONIC FACSIMILE TRANSMISSION OR OTHER MEANS OF
ELECTRONIC  COMMUNICATION CAPABLE OF PRODUCING A PRINTED COPY WILL BE DEEMED TO
BE EXECUTION AND DELIVERY OF THIS AGREEMENT AS OF THE EFFECTIVE DATE OF THIS
AGREEMENT.


8.17                                  PROPER LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF NEVADA.  THE PARTIES
HEREBY ATTORN TO THE JURISDICTION OF THE COURTS IN THE STATE OF NEVADA.

                        IN WITNESS WHEREOF, the parties have duly executed this
Agreement as of the day and year first above written.

US Highland, Inc.



Per:      /s/ John R. Fitzpatrick, II                                 /s/ Adrian
Lee                                  
            Authorized Signatory                                       
Contractor 

 

 



--------------------------------------------------------------------------------



 